BRYAN SCHRODER
United States Attorney

JAMES KLUGMAN
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               )   No.
                                        )
                     Plaintiff,         )   COUNTS 1, 3, 5, AND 6:
                                        )   DISTRIBUTION OF
      vs.                               )   METHAMPHETAMINE
                                        )     Vio. of 21 U.S.C. § 841(a)(1) and
XENOPHON XAYAMONTY, a/k/a               )     (b)(1)(A)
"Rexy," a/k/a "X,"                      )
                                        )   COUNTS 2 AND 4:
                     Defendant.
                                        )   CARRYING A FIREARM DURING
                                        )   DRUG TRAFFICKING CRIME
                                        )     Vio. of 18 U.S.C. § 924(c)(1)(A)(i)
                                        )
                                        )   CRIMINAL FORFEITURE
                                        )   ALLEGATION 1:
                                        )    21 U.S.C. § 853
                                        )
                                        )   CRIMINAL FORFEITURE
                                        )   ALLEGATION 2:
                                        )     18 U.S.C. § 924(d) and 28 U.S.C.
                                        )     § 2461(c)

                                  INDICTMENT

      The Grand Jury charges that:


     Case 3:20-cr-00014-TMB-DMS Document 2 Filed 02/21/20 Page 1 of 4
                                        COUNT 1

       On or about August 27, 2019, within the District of Alaska, the defendant,

XENOPHON XAYAMONTY, did knowingly and intentionally distribute 50 grams of

more of pure methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                        COUNT 2

       On or about August 27, 2019, within the District of Alaska, the defendant,

XENOPHON XAYAMONTY, did knowingly and intentionally use and carry a firearm

during and in relation to the drug trafficking crime charged in Count 1.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

                                        COUNT 3

       On or about October 1, 2019, within the District of Alaska, the defendant,

XENOPHON XAYAMONTY, did knowingly and intentionally distribute 50 grams of

more of pure methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                        COUNT 4

       On or about October 1, 2019, within the District of Alaska, the defendant,

XENOPHON XAYAMONTY, did knowingly and intentionally use and carry a firearm

during and in relation to the drug trafficking crime charged in Count 3.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

//

//


                                 Page 2 of 4
      Case 3:20-cr-00014-TMB-DMS Document 2 Filed 02/21/20 Page 2 of 4
                                        COUNT 5

       On or about December 18, 2019, within the District of Alaska, the defendant,

XENOPHON XAYAMONTY, did knowingly and intentionally distribute 50 grams of

more of pure methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                        COUNT 6

       On or about December 23, 2019, within the District of Alaska, the defendant,

XENOPHON XAYAMONTY, did knowingly and intentionally distribute 50 grams of

more of pure methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                     CRIMINAL FORFEITURE ALLEGATION 1

       Upon conviction for the offenses in violation of 21 U.S.C. § 841(a)(1), set forth in

Counts 1, 3, 5, and 6 of this Indictment, the defendant, XENOPHON XAYAMONTY, shall

forfeit to the United States any property constituting or derived from, and any proceeds

obtained, directly or indirectly, as the result of such offenses, and any property used or

intended to be used, in any manner or part, to commit or to facilitate the commission of the

offenses, including but not limited to a Smith & Wesson M&P9 Shield 9mm semiautomatic

pistol, serial number LFM2068; and a Glock 23 .40 Smith & Wesson semiautomatic pistol,

serial number RWA914.

       All pursuant to 21 U.S.C. § 841(b)(1)(A) and (B).

//

//


                                 Page 3 of 4
      Case 3:20-cr-00014-TMB-DMS Document 2 Filed 02/21/20 Page 3 of 4
                    CRIMINAL FORFEITURE ALLEGATION 2

      Upon conviction for the offenses in violation of 18 U.S.C. § 924(c)(1)(A)(i), set

forth in Counts 2 and 4 of this Indictment, the defendant, XENOPHON XAYAMONTY,

shall forfeit to the United States any firearms and ammunition used in knowing commission

of the offense, including but not limited to a Smith & Wesson M&P9 Shield 9mm

semiautomatic pistol, serial number LFM2068; and a Glock 23 .40 Smith & Wesson

semiautomatic pistol, serial number RWA914.

      All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

      A TRUE BILL.

                                               s/ Grand Jury Foreperson
                                               GRAND JURY FOREPERSON



s/ James Klugman
JAMES KLUGMAN
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


Date: February 19, 2020




                                 Page 4 of 4
      Case 3:20-cr-00014-TMB-DMS Document 2 Filed 02/21/20 Page 4 of 4
